Citation Nr: 0818818	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  01-08 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for gynecological 
disorders.

3.  Entitlement to service connection for fibrocystic breast 
disease.

4.  Entitlement to service connection for the residuals of a 
right ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to October 
1991.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision, in part, denied 
service connection for gynecological problems (mild chronic 
cervicitis, uterine fibroid, status post total abdominal 
hysterectomy), fibrocystic breast disease, bilateral pes 
planus, and residuals of a right ankle sprain.  The veteran 
disagreed with the denials of service connection for these 
conditions. 

In August 2004, a hearing was held before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  A copy of the transcript of that hearing is of 
record.

In April 2005 the Board rendered a decision on the veteran's 
claim.  In January 2007 the United States Court of Appeals 
for Veterans Claims (Court) remanded the case for VA to 
provide additional notice to the veteran.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The January 2007 Court order remanded the case so that notice 
to the veteran pursuant to 38 C.F.R. § 3.103(c)(2) could be 
provided to the veteran.  Specifically that VA hearing 
personnel failed to suggest to the veteran "submission of 
evidence overlooked and which would be of advantage to the 
claimant's position." 

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Since all of the issues remaining on 
appeal require remand, notice that meets the requirements of 
Dingess/Hartman should be provided.

Accordingly, the case is REMANDED for the following action:

1. Send the veteran, and her 
representative, a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a), C.F.R. § 3.159, 
and Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 491 (2006).

2.  The letter to the veteran should 
also specifically tell her to submit:

*	Any additional medical evidence 
for any source, including non-VA 
medical facilities, which shows 
treatment for her claim 
disabilities shortly after 
service, or any time after service 
or provide the necessary 
information and any necessary 
authorization forms so VA can 
assist with the procurement of 
those records.

*	Any additional medical evidence 
for any source, including non-VA 
medical facilities, which shows a 
relationship, or relates the 
current disabilities claimed to 
military service, or to her 
service-connected disabilities or 
provide the necessary information 
and any necessary authorization 
forms so VA can assist with the 
procurement of those records.  

*	Suggest to the veteran that she 
obtain medical evidence which 
shows a relationship, or relates 
the current disabilities claimed 
to military service, or to her 
service-connected disabiities.

Allow the veteran an appropriate period 
of time to respond to the notice 
letter.  

3.  Following the above, readjudicate 
the appellant's claims for service 
connection.  If any benefit on appeal 
remains denied, a Supplemental 
Statement of the Case should be issued 
and the appellant and her 
representative should be afforded an 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

